Citation Nr: 1435476	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-06 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease, claimed as chemical gastritis.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection and assigned an initial noncompensable rating for bilateral hearing loss, effective September 24, 2010, and denied service connection for tinnitus and gastroesophageal reflux disease, claimed as chemical gastritis.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the record.  Subsequent to the hearing, the Veteran submitted additional evidence and waived agency of original jurisdiction (AOJ) consideration in July 2014.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence. 

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated to March 2013, which were considered by the agency of original jurisdiction (AOJ) in the March 2013 supplemental statement of the case, and the September 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The claims for an initial compensable rating for bilateral hearing loss and service connection for tinnitus are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

In April 2013, prior to the promulgation of a decision on such issue, the Veteran, via his representative, indicated that he wished to withdraw from appeal his claim of entitlement to service connection for gastroesophageal reflux disease, claimed as chemical gastritis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to service connection for gastroesophageal reflux disease, claimed as chemical gastritis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In April 2013, prior to the promulgation of a decision on such issue, the Veteran, via his representative, indicated that he wished to withdraw from appeal his claim of entitlement to service connection for gastroesophageal reflux disease, claimed as chemical gastritis.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to such issue.  Therefore, the Board does not have jurisdiction to review it and it must be dismissed.


ORDER

The appeal with respect to the claim for service connection for gastro-esophageal reflux disease, claimed as chemical gastritis, is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is service-connected for bilateral hearing loss, evaluated as noncompensably disabling, effective September 24, 2010, pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  He claims that such disability is more severe than as reflected by the currently assigned rating.

The Board notes that the Veteran was afforded a VA examination in July 2011.  At such time, audiometric examination demonstrated right ear puretone thresholds of 15, 55, 65, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear puretone thresholds were 25, 45, 50, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The findings of the July 2011 examination show an average puretone threshold of 51.25 in the right ear and 47.5 in the left ear.  His speech discrimination scores were 84 percent for the right ear and 80 percent for the left ear.  

In March 2013, the Veteran underwent another VA examination.  However, the examiner determined that the Veteran's puretone test results were not valid for rating purposes.  The examiner also noted that the Veteran's speech discrimination score was not appropriate for the Veteran "because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate."  

Subsequently, the Veteran submitted an October 2013 audiological evaluation from the VA Medical Center in Louisville, Kentucky.  The Veteran's puretone thresholds for the right ear were 25, 65, 70, and 75 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  Puretone thresholds for the left ear were 30, 45, 50, and 65 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone thresholds were 58.75 in the right ear and 47.5 in the left ear.  Speech discrimination scores were 52 percent in the right ear and 68 percent in the left ear; however, there is no indication that the Maryland CNC test was used.  Therefore, the audiological evaluation is inadequate for rating purposes.  However, the puretone threshold results reflect that the Veteran's bilateral hearing loss may have increased in severity.  As such, he should be afforded a new VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran also claims that he currently has tinnitus as a result of his noise exposure during service.  The Veteran is competent to report his in-service noise exposure during the course of his duties as a light weapon infantryman.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, he has been service-connected for bilateral hearing loss based on such in-service noise exposure.  Therefore, the Board acknowledges that the Veteran had noise exposure during service.  

At his July 2011 VA examination, the examiner stated that tinnitus was less likely as not caused by or a result of noise exposure during service.  Her rationale was that the Veteran's tinnitus began after service and she "know[s] of no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure."  She noted that the Veteran reported his tinnitus began eight to ten years ago.  However, at his September 2013 Board hearing, the Veteran reported that the examiner misunderstood him and that he has had ringing in his ears since active duty, and approximately 22 years ago, the ringing had a slight increase in severity.  He reported that there was a drastic increase in severity ten to 12 years ago.  The examiner also stated that she could not determine whether tinnitus was a symptom associated with the Veteran's hearing loss without resorting to speculation.  However, the examiner did not provide a rationale as to why she could not make this determination.  Thus, the Board finds that this opinion is inadequate.

Similarly, at his March 2013 VA examination, the examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  She explained that the Veteran "did not provide consistent results" and was "non-cooperative for testing."

The Board finds that the record does not contain an adequate medical opinion as to whether the Veteran's tinnitus is due to his in-service noise exposure or, in the alternative, secondary to his service-connected hearing loss.  Consequently, the Board finds that he should be afforded another VA examination to determine the nature and etiology of his tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss and the nature and etiology of his tinnitus.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner is requested to provide a medical opinion as to whether it is at least as least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's tinnitus is related to the Veteran's acknowledged in-service noise exposure.  The examiner should specifically address the Veteran's statements that he has had tinnitus since active service.

The examiner should also indicate whether the Veteran's tinnitus is caused OR aggravated (i.e., permanently increased in severity) by his bilateral hearing loss.

All opinions provided should be supported by a clear rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


